DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-5, 9-17, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is primarily allowed because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to a display panel including the specific structure and functions of the first pixel unit, the discharge circuit, the capacitor, the P-type transistor, the N-type transistor and the second pixel unit. In the exemplary closest prior art, Yoo (US PGPub 2008/0174574) discloses a circuit diagram of an organic light emitting diode display that compensates a threshold voltage of a driving TFT to drive a pixel (fig. 7). Additionally, Chen et al. (US PGPub 2007/0210994) discloses a schematic diagram of an OLED display (fig. 4). It is rendered not obvious to further modify the technique of Yoo and Chen to achieve the differentiating features. 
Claims 2-5, 9 and 10 are allowed because they depend on claim 1. 
Claim 11 is primarily allowed because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to a display panel including the specific structure and functions of the pixel unit, the luminous units, the emitting switch and the level set unit. In the exemplary closest prior art, Yoo (US PGPub 2008/0174574) discloses a circuit diagram of an organic light emitting diode display that compensates a threshold voltage of a driving TFT to drive a pixel (fig. 7). Additionally, Chen et al. (US PGPub 2007/0210994) discloses a schematic diagram of an OLED display (fig. 4). It is rendered not obvious to further modify the technique of Yoo and Chen to achieve the differentiating features.
Claims 12-15 are allowed because they depend on claim 11. 
Claim 16 is primarily allowed because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to a display panel including the specific structure and functions of the pixel unit including the functions of the controller within the pixel unit. In the exemplary closest prior art, Yoo (US PGPub 2008/0174574) discloses a circuit diagram of an organic light emitting diode display that compensates a threshold voltage of a driving TFT to drive a pixel (fig. 7). Additionally, Chen et al. (US PGPub 2007/0210994) discloses a schematic diagram of an OLED display (fig. 4). It is rendered not obvious to further modify the technique of Yoo and Chen to achieve the differentiating features.
Claims 17, 19 and 20 are allowed because they depend on claim 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/DONG HUI LIANG/Primary Examiner, Art Unit 2693